              Case 2:19-cv-01105-JCC Document 43 Filed 06/04/20 Page 1 of 3



 1                                                                The Honorable John C. Coughenour

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   DISCOVERY PARK COMMUNITY
     ALLIANCE, et al.,
 9                                                          No. 2:19-cv-1105-JCC
                                   Petitioners,
10                                                          NOTIFICATION OF EXEMPTION
                    vs.
                                                            FROM THE REQUIREMENTS OF
11                                                          FRCP 26(a) AND 26(f)
     CITY OF SEATTLE, et al.,
12
                                   Respondents.
13
            On May 21, this Court issued a Minute Entry Setting Initial Case Management Dates
14
     (Dkt. # 41), which says to notify the Courtroom Deputy Clerk if this case involves claims exempt
15
     from the requirements of FRCP 26(a) and 26(f). After transmitting the substance of this filing to
16
     the Courtroom Deputy Clerk via email, he directed Respondent City of Seattle to file the
17
     substance of that message.
18
            The claims in this case are exempt from the requirements of FRCP 26(a) and 26(f).
19
     Petitioners brought this case under the Washington Land Use Petition Act (“LUPA”), Chapter
20
     36.70C RCW. See Petition (Dkt. #1-2). Appeals under LUPA are based on an administrative
21
     record. RCW 36.70C.120. An action for review on an administrative record is exempt from the
22
     requirements of FRCP 26(a) and 26(f). FRCP 26(a)(1)(B)(i); FRCP 26(f)(1).
23



      NOTIFICATION OF EXEMPTION FROM THE REQUIREMENTS                                 Peter S. Holmes
                                                                                      Seattle City Attorney
      OF FRCP 26(a) AND 26(f) - 1                                                     701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105              Seattle, WA 98104-7095
                                                                                      (206) 684-8200
              Case 2:19-cv-01105-JCC Document 43 Filed 06/04/20 Page 2 of 3



 1          Although the City intends to comply with the Minute Entry’s June 29, 2020, joint status

 2   report deadline, the City believes the parties are exempt from the FRCP 26(f) conference and

 3   FRCP 26(a) initial disclosure deadlines.

 4          DATED June 4, 2020.

 5                                        PETER S. HOLMES
                                          Seattle City Attorney
 6
                                          By:     /s/ Patrick Downs, WSBA # 25276
 7                                                /s/ Roger D. Wynne, WSBA #23399
                                          Assistant City Attorneys
 8                                        Seattle City Attorney’s Office
                                          701 Fifth Avenue, Suite 2050
 9                                        Seattle, WA 98104-7097
                                          Ph: (206) 684-8200
10                                        Fax: (206) 684-8284
                                          E-mail: patrick.downs@seattle.gov
11                                                roger.wynne@seattle.gov
                                           Attorneys for Respondent City of Seattle
12

13

14

15

16

17

18

19

20

21

22

23



      NOTIFICATION OF EXEMPTION FROM THE REQUIREMENTS                                 Peter S. Holmes
                                                                                      Seattle City Attorney
      OF FRCP 26(a) AND 26(f) - 2                                                     701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105              Seattle, WA 98104-7095
                                                                                      (206) 684-8200
               Case 2:19-cv-01105-JCC Document 43 Filed 06/04/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2         I certify that on this day I electronically filed this document with the Clerk of the Court using
     the CM/ECF system, which will send notification of such filing to:
 3
            Elizabeth A. Campbell
 4          3826 24th Ave. W.
            Seattle, WA 98199
 5          Email: neighborhoodwarrior@gmail.com
            Pro Se
 6
            G. Richard Hill, WSBA #8806
 7          Katie J. Kendall, WSBA #48164
            McCullough Hill Leary, PS
 8          701 – 5th Avenue, Suite 6600
            Seattle, WA 98104
 9          Email: rich@mhseattle.com
            kkendall@mhseattle.com
10          Attorneys for Respondent Seattle Public Schools

11          I also certify that on this day I sent a copy of this document via e-mail to the same
     individuals.
12
            Dated June 4, 2020, at Seattle, Washington.
13
                                            /s/ Alicia Reise_________________
14                                          ALICIA REISE, Legal Assistant

15

16

17

18

19

20

21

22

23



      NOTIFICATION OF EXEMPTION FROM THE REQUIREMENTS                                      Peter S. Holmes
                                                                                           Seattle City Attorney
      OF FRCP 26(a) AND 26(f) - 3                                                          701 Fifth Ave., Suite 2050
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                   Seattle, WA 98104-7095
                                                                                           (206) 684-8200
